Citation Nr: 0024721	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bursitis of the left hip.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of head trauma with migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to January 
1984. 

By rating decision in August 1992, the Boston, Massachusetts 
RO denied service connection for bursitis of the left hip and 
residuals of head trauma with migraine headaches.  The 
veteran was notified of that decision by letter dated in 
September 1992; however, she failed to file a timely appeal 
therefrom and that action became final.  See 38 C.F.R. §§ 
20.302, 20.1103.

Recently, the veteran requested that the claims for 
entitlement to service connection for bursitis of the left 
hip and residuals of head trauma with migraine headaches be 
reopened.  This matter comes before the Board on appeal from 
an October 1996 rating decision by the Roanoke, Virginia RO 
that determined that no new and material evidence had been 
submitted to reopen claims for entitlement to service 
connection for bursitis of the left hip and entitlement to 
service connection for residuals of head trauma with migraine 
headaches.  This case was before the Board in February 2000 
when it was remanded for additional development.


FINDINGS OF FACT

1.  In an August 1992 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for bursitis 
of the left hip; the veteran did not appeal this denial.

2.  Evidence added to the record since August 1992 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim for entitlement to service connection for 
bursitis of the left hip is plausible.

4.  In an August 1992 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for residuals 
of head trauma with migraine headaches; the veteran did not 
appeal this denial.

5.  Evidence added to the record since August 1992 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  An August 1992 rating decision that denied service 
connection for bursitis of the left hip is final.  38 
U.S.C.A. §§ 1131, 5107, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.303, 20.302(a), 20.1103 (1999).

2.  Evidence received since August 1992 is new and material 
and the claim for service connection for bursitis of the left 
hip is reopened.  38 U.S.C.A. §§ 1131, 5107, 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
bursitis of the left hip is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  An August 1992 rating decision that denied service 
connection for residuals of head trauma with migraine 
headaches is final.  38 U.S.C.A. §§ 1131, 5107, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.303, 20.302(a), 20.1103 
(1999).

5.  Evidence received since August 1992 is not new and 
material, and the veteran's claim for service connection for 
residuals of head trauma with migraine headaches has not been 
reopened.  38 U.S.C.A. §§ 1131, 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1992 rating decision denied the veteran's claim for 
service connection for bursitis of the left hip on the basis 
that bursitis of the left hip was not shown in service and 
was not currently shown.  The August 1992 rating decision 
also denied the veteran's claim for service connection for 
residuals of head trauma with migraine headaches on the basis 
that currently diagnosed headaches were not shown to be 
related to a head injury sustained during service.  Although 
the veteran was given written notification of this 
determination in September 1992, a timely appeal was not 
thereafter received.  The rating decision, therefore, became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104 
(a), 20.302, 20.1103 (1992).

A claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

Bursitis of the Left Hip

In the case at hand, the evidence available for the RO's 
consideration in August 1992 included: the veteran's service 
medical records; an April 1984 VA examination report; private 
treatment records dated from 1985 to 1991; an April 1992 VA 
examination report; and a July 1992 VA examination report.  A 
May 11, 1983 service medical record notes the veteran's 
complaints of hip pain and an assessment of greater 
trochanter bursitis.  A May 18, 1983 service medical record 
notes hip tenderness, full range of motion in the hips and 
good quadriceps strength.  Assessment was greater trochanter 
bursitis.  A May 25, 1983 service medical record notes the 
veteran's reports of minimal improvement in hip discomfort; 
assessment was minimal objective improvement.  A November 
1983 separation examination report notes the veteran's 
complaints of "problems" with her hips.  No clinical 
findings with respect to the left hip were noted.

An April 1984 VA examination report, private treatment 
records dated from 1985 to 1991, an April 1992 VA examination 
report, and a July 1992 VA examination report are negative 
for complaints or findings related to bursitis of the left 
hip.

Upon consideration of this evidence, the RO denied service 
connection for bursitis of the left hip, holding that neither 
service medical records nor current medical evidence showed 
findings of bursitis of the left hip.  The August 1992 rating 
decision was not appealed and became final.

In July 1996, the veteran requested that the claim for 
entitlement to service connection for bursitis of the left 
hip be reopened.  The newly submitted evidence includes: an 
October 1995 VA examination report; a transcript from a June 
1997 personal hearing; and private treatment records dated 
from 1985 to 1995.

The October 1995 VA examination report notes a diagnosis for 
a disability not herein at issue.  No complaints or findings 
of a bursitis of the left hip were noted.  

The June 1997 personal hearing transcript notes that 
testimony was provided with respect to the veteran's belief 
that she first began having problems with her left hip during 
active service, and that the same problems persist to this 
day.  

The private treatment records dated from 1985 to 1995 note 
that the veteran was seen on numerous occasions with various 
complaints, including left hip pain.  A January 1992 
treatment record from Medical West Community Health Plan 
(MWCHP) notes the veteran's complaints of left lateral hip 
pain.  The veteran reported that she was diagnosed with 
tendonitis and bursitis during her military service.  
Examination revealed left hip pain, full range of motion, no 
effusion and no evidence of synovitis.  The examiner noted 
that the veteran's symptoms were consistent with either 
fibrositis-type symptoms or trochanteric bursitis.  A 
February 1992 record from MWCHP notes that the veteran called 
with complaints of left hip pain.  The veteran's physician 
indicated to the veteran that it might be possible "to 
inject her hip bursitis." 

The private treatment records dated in 1992 are material 
because they note current evidence of bursitis of the left 
hip.  In addition, the veteran's history of bursitis during 
service is also noted.  The private treatment reports were 
not previously of record and the information contained 
therein cannot be said to be redundant, since no examiner 
since service has previously reported a history of bursitis 
during service and current findings consistent with bursitis.  
Further, private treatment records are relevant to and 
probative of the issue at hand-they do tend to controvert a 
previous factual determination, indicating that the veteran's 
current left hip disability is indeed related to an incident 
of service.  The Board finds that the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Therefore, the Board concludes that the veteran has presented 
new and material evidence in support of her claim and that, 
accordingly, her claim is reopened.  Accordingly, all of the 
evidence will be considered on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Further, as previously noted, service medical records note 
the veteran's complaints of hip pain and an assessment of 
greater trochanter bursitis.  A separation examination report 
notes the veteran's complaints of left hip problems.  Private 
treatment records dated in 1992 note the veteran's history of 
bursitis of the left hip during service and current findings 
consistent with bursitis.  In view of this evidence, it may 
at least be said that the veteran has presented a plausible 
claim for service connection.  Accordingly, the claim for 
service connection for bursitis of the left hip is considered 
to be well grounded.  38 U.S.C.A. § 5107.

Residuals of Head Trauma with Migraine Headaches

In the case at hand, the evidence available for the RO's 
consideration in August 1992 included: the veteran's service 
medical records; an April 1984 VA examination report; private 
treatment records dated from 1985 to 1991; an April 1992 VA 
examination report; and a July 1992 VA examination report.  
Service medical records dated in September 1978 note the 
veteran's complaints of headaches after hitting her head on 
the windshield during a car accident.  Neurological 
examination, skull series and EEG were normal; assessment was 
post-traumatic headache.  A November 1979 service medical 
record notes the veteran's complaints of chronic headaches.  
The veteran reported awakening with these headaches, and 
stated that they were getting worse all the time.  An August 
1982 service medical record notes the veteran's complaints of 
chronic, intermittent bi-temporal and occipital headaches.  
Assessment was tension headache.  A November 1983 separation 
examination report notes no complaints or findings of 
residuals of head trauma with migraine headaches.

An April 1984 VA examination report notes the veteran's 
complaints of headaches.  No clinical findings were reported.

Private treatment records dated from 1985 to 1991 note that 
the veteran was seen on several occasions with complaints of 
headaches.  Specifically, a December 1987 treatment record 
notes the veteran's complaints of a headache since October 
1987.  Impression was muscular contraction headache versus 
sinus headache.  An April 1988 treatment record notes the 
veteran's complaints of persistent frontal headaches for six 
months; assessment was recurrent headaches with probable 
sinusitis.  When the veteran was seen in July 1988, she 
reported a history of headaches for most of her life, and 
every morning since October 1987.  Impression was muscle 
contraction headaches.  A February 1989 treatment record 
notes the veteran's complaints of intermittent, left-sided 
headaches.  Diagnosis was muscle contraction headaches.  When 
the veteran was seen in September 1989, she reported a long 
history of headaches that had gotten worse in the past two 
years.  Assessment was chronic migraine headache disorder 
with acute exacerbation.  A July 1991 treatment record notes 
the veteran's complaints of a left-sided headache for two 
days; diagnosis was exacerbation of variant migraine.

An April 1992 VA examination report and a July 1992 VA 
examination report are negative for complaints or findings 
related to residuals of head trauma with migraine headaches.

Upon consideration of this evidence, the RO denied service 
connection for residuals of head trauma with migraine 
headaches, holding that currently diagnosed headaches were 
not shown to be related to a head injury sustained during 
service.  The August 1992 rating decision was not appealed 
and became final.

In July 1996, the veteran requested that the claim for 
entitlement to service connection for residuals of head 
trauma with migraine headaches be reopened.  The newly 
submitted evidence includes: an October 1995 VA examination 
report; a transcript of a June 1997 personal hearing; and 
private treatment records dated from 1985 to 1995.

The October 1995 VA examination report notes a diagnosis for 
a disability not herein at issue.  No complaints or findings 
of residuals of head trauma with migraine headaches were 
noted.  As this examination report is not material to the 
claim at hand, it does not afford a basis upon which the 
veteran's claim may be reopened.

The June 1997 personal hearing transcript notes that 
testimony was provided with respect to the veteran's belief 
that she first began having problems with headaches after a 
car accident during active service, and that the same 
problems persist to this day.  The veteran also stated that 
she believes that one of her private physicians related her 
headaches to the in-service car accident.  The Board notes 
that lay assertions of medical causation do not suffice to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Moreover, the veteran was advised 
by letter dated in September 1992 that she needed to submit 
medical evidence of a link between the disorder in service 
and current symptoms, but she has not provided any such 
medical evidence.  In short, because the veteran's opinion is 
not supported by medical expertise, it is not probative of 
the issue at hand, namely whether the veteran has a current 
disability that is attributable to service.  Therefore, the 
veteran's statements do not afford a basis upon which the 
veteran's claim may be reopened.

In addition, the private treatment records dated from 1985 to 
1991 are duplicative of that considered by the RO in the 
August 1992 rating decision.  Therefore, these treatment 
records do not constitute new and material evidence 
sufficient to reopen the claim of service connection for 
residuals of head trauma with migraine headaches.  The 
private treatment records dated from 1992 to 1995 note the 
veteran's continuing complaints of headaches following 
service.  This additional evidence is new in that it shows 
complaints and finding of headaches following service, but no 
findings relating the problem to active military service are 
given.  As the private treatment records dated from 1992 to 
1995 are not material to the claim at hand, demonstrating 
only that the veteran had post-service problems, they do not 
afford a basis upon which the veteran's claim may be 
reopened.


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bursitis of the left hip, the claim is reopened, and the 
claim for service connection for bursitis of the left hip is 
well grounded.  To this extent the appeal is granted.

New and material evidence not having been submitted, the 
claim for service connection for residuals of head trauma 
with migraine headaches is not reopened.  To this extent, the 
appeal is denied.



REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim for entitlement to service 
connection for bursitis of the left hip.

VA has a duty to assist the appellant in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the appellant in obtaining and developing available 
facts and evidence to support her claim includes obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski , 1 Vet. App. 90 (1990).

The veteran contends that the RO erred by failing to grant 
service connection for bursitis of the left hip.  Again, the 
Board notes that fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The duty to assist requires that VA 
base disability determinations upon the most complete 
evaluation of the claimant's condition that can feasibly be 
constructed and obtaining opinion's regarding whether current 
disability may be related to service.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) and Moore v. Derwinski, 
1 Vet. App. 401 (1991).  Under the circumstances of this 
case, further development is required.  The RO should 
schedule the veteran for a VA examination to ascertain the 
nature and etiology of her left hip disability.

The case is consequently REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by an orthopedic specialist.  
The claims folder must be made available 
to the examiner prior to the examination 
so that the pertinent aspects of the 
veteran's medical history may be 
reviewed.  All indicated special tests, 
including x-ray studies, should be 
completed.  The examiner's report should 
describe in detail the veteran's current 
left hip symptoms, as well as pertinent 
clinical findings and diagnoses of any 
left hip disability found to be present.  
The examiner should also be requested to 
provide a medical opinion as to whether 
it is at least as likely as not that any 
currently diagnosed left hip disability 
was present in service.  The opinion 
should be supported by reference to 
pertinent evidence in the claims file, to 
specifically include consideration of the 
veteran's service medical records.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and her 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

